Exhibit 10.33




Noble Corporation
Summary of Director Compensation
Annual Retainer. Noble Corporation plc, a company organized under the laws of
England and Wales, (the “Company”) pays each of its non-employee directors an
annual retainer of $50,000. Under the Noble Corporation plc 2017 Director
Omnibus Plan (the “Director Plan”), non-employee directors may elect to receive
up to all of the retainer in shares. The number of shares to be issued under the
plan in any particular quarter is generally determined using the average of the
high and low trading price on the date of grant.
Board Meeting Fees. In addition, the Company pays its non-employee directors a
Board meeting fee of $2,000. The Company pays each member of its committees a
committee meeting fee of $2,000 per meeting. The Company also reimburses
directors for travel, lodging and related expenses they may incur in attending
Board and committee meetings, and related activities in connection with the
duties as director.
Committee Fees. The chair of the audit committee and the compensation committee
receives an annual retainer of $20,000, and the chair of each other standing
Board committee receives an annual retainer of $10,000. The lead director also
receives an annual fee of $22,500.
Equity Compensation. Under the Director Plan, each annually-determined award of
a variable number of restricted shares or share units is made on a date selected
by the Board, or if no such date is selected by the Board, the date on which the
Board action approving such award is taken. The compensation committee has
adopted a policy providing that all equity awards to directors under the
Director Plan (other than shares issued to pay the quarterly retainer discussed
above) will include a one-year vesting period. Any future award of restricted
shares or units will be evidenced by a written agreement that will include such
terms and conditions not inconsistent with the terms and conditions of the
Director Plan as the Board considers appropriate in each case.







